FIRST DIVISION
                                DOYLE, P. J.,
                            ANDREWS and RAY, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     June 11, 2018




In the Court of Appeals of Georgia
 A16A1008. HARPER v. THE STATE.

      ANDREWS, Judge.

      In Harper v. State, 338 Ga. App. 535 (790 SE2d 552) (2016), we affirmed

David Lamar Harper’s conviction for criminal trespass pursuant to OCGA § 16-7-21

(a), reversed his conviction for criminal trespass pursuant to OCGA § 16-7-21 (b) (2),

vacated the trial court’s sentence, and remanded the case to the trial court for

resentencing. In State v. Harper, 303 Ga, 144 (810 SE2d 484) (2018), the Supreme

Court granted certiorari to consider this Court’s reversal of Harper’s conviction for

criminal trespass pursuant to OCGA § 16-7-21 (b) (2), and reversed our judgment on

that issue by affirming Harper’s conviction for criminal trespass pursuant to OCGA

§ 16-7-21 (b) (2). Accordingly, the judgment of the Supreme Court is made the

judgment of this Court, Harper’s convictions for criminal trespass pursuant to OCGA
§ 16-7-21 (a) and OCGA § 16-7-21 (b) (2) are affirmed, and trial court’s sentence for

those convictions is reinstated.

      Judgment affirmed. Doyle, P. J., and Ray, J., concur.




                                         2